Loretta H. Rush, Chief Justice of Indiana
Appellant Rita White appealed her sentence for Class A felony child molesting. She argues, and the State concedes, that the trial court erred when it applied the Credit Restricted Felon classification, Ind. Code section 35-31.5-2-72, to her sentence.
Being duly advised, the Court hereby GRANTS transfer, REMANDS this matter to the trial court for the limited purpose of issuing a corrected Sentencing Order and Abstract of Judgment that do not classify the appellant as a credit-restricted felon, and summarily AFFIRMS the remainder of the Court of Appeals decision. See App. R. 58(A)(2).
Done at Indianapolis, Indiana, on 4/25/2019.
All Justices concur.